213 Ga. App. 666 (1994)
445 S.E.2d 814
MARTINI
v.
JEFFERSON et al.
A94A1273.
Court of Appeals of Georgia.
Decided June 24, 1994.
Huey W. Spearman, Kathryn Hall, Vicky O. Kimbrell, Lisa J. *667 Krisher, Phyllis J. Holmen, for appellant.
Keith H. Solomon, for appellees.
JOHNSON, Judge.
Thomas and Linda Jefferson filed a complaint against Deborah Martini for custody of Martini's children, who are the Jeffersons' grandchildren. Following a hearing, the trial judge awarded custody to the Jeffersons. We granted Martini's application for discretionary appeal.
Martini correctly contends that the trial court erred in awarding custody to a third party without having made a finding that she is unfit. In every case involving a custody dispute between a parent and a third party, the trial court must first make a determination as to whether the parent has lost his or her right pursuant to OCGA § 19-7-4, or is unfit pursuant to Georgia case law. Carvalho v. Lewis, 247 Ga. 94 (274 SE2d 471) (1981); Brooks v. Carson, 194 Ga. App. 365, 368 (2) (390 SE2d 859) (1990). Because no such determination was made and included in the custody order, the judgment of the trial court must be reversed and the case remanded to the trial court for findings, and, if necessary, further proceedings, on that issue.
Judgment reversed and case remanded. Beasley, P. J., and Andrews, J., concur.